Order entered January 16, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01186-CR

                            KEITH ALLEN FOSTER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80380-2014

                                          ORDER
       The clerk’s and reporter’s records have been filed in this appeal. Although the clerk’s
record contains an order appointing Debbie Lopez-Carr as appellant’s attorney, Ms. Lopez-
Carr’s name was not added to the case, and thus it does not appear she has received any notices
on the appeal.
       Accordingly, we DIRECT the Clerk to add Debbie Lopez-Carr as appellant’s appointed
attorney of record.
       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Debbie
Lopez-Carr and to the Collin County District Attorney’s Office.

                                                     /s/   LANA MYERS
                                                           JUSTICE